Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 06/08/2021 to 04/15/2022.
	Claims 1-20 are pending in the application. 
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449, filed 06/08/2021.  The information disclosed therein was considered.
Drawings
3.	The drawings were received on 06/08/2021.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Allowance
5.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Fayrushin et al (US. 11,362,175) discloses A variety of applications can include memory devices designed to provide enhanced gate-induced-drain-leakage (GIDL) current during memory erase operations. The enhanced operation can be provided by enhancing the electric field in the channel structures of the topmost select gate transistors to strings of memory cells upon application of a voltage to the gates of the topmost select gate transistors. This electric field can be provided by using a dissected plug as a contact to the channel structure of the topmost select gate transistor, where the dissected plug has one or more conductive regions contacting the channel structure and one or more non-conductive regions contacting the channel structure. The dissected plug can be part of a contact between the data line and the channel structure.  Rabkin et al (US. 10,923,196) discloses an apparatus for erasing non-volatile storage elements in a non-volatile memory system is disclosed. The apparatus has consistent speed in gate induced drain leakage (GIDL) erase across the operating temperature of the memory system. In one aspect, a voltage source outputs an erase voltage to NAND strings. The NAND strings may draw a GIDL erase current in response to the erase voltage. The amount of GIDL erase current for a given erase voltage is highly temperature dependent. The GIDL erase current may be sampled, and the erase voltage regulated based on the GIDL erase current. Therefore, the GIDL erase current, as well as erase speed, may be kept uniform across operating temperatures and Lee et al (US. 10,957,412) A memory device includes a memory cell array including a plurality of strings, a peripheral circuit coupled to the memory cell array and configured for sequentially performing a program voltage apply operation, a program verify operation, and a hole injection operation on the plurality of strings, and a control logic configured for controlling an operation of the peripheral circuit, wherein the control logic controls the operation of peripheral circuit to generate Gate Induced Drain Leakage (GIDL) at a channel under a select transistor of each of the plurality of strings during the hole injection operation    taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “during a precharge period, precharging channels of the cell strings of a selected memory block among the plurality of memory blocks by applying a gate induced drain leakage (GIDL) on voltage to gates of GIDL transistors included in the cell strings of the 10selected memory block, the GIDL on voltage having a voltage level that induces GIDL; during the precharge period, preventing a precharge of channels of the cell strings of an unselected memory block among the plurality of memory blocks by controlling a gate voltage of GIDL transistors included in the cell strings of the unselected memory block such that the GIDL is prevented; and 15during a program execution period after the precharge period, programming memory cells of the selected memory block connected to a selected wordline by applying a program voltage to the selected wordline” in a method of programming in a nonvolatile memory device as claimed in the independent claim 1.  Claims 2-18 are also allowed because of their dependency on claim 1; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “a control circuit configured to: during a precharge period, precharge channels of the cell strings of a selected memory block among the plurality of memory blocks by applying a gate induced drain leakage (GIDL) on voltage to gates of GIDL transistors included in the cell strings of the 5selected memory block, the GIDL on voltage having a voltage level that induces GIDL; during the precharge period, prevent a precharge of channels of the cell strings of an unselected memory block among the plurality of memory blocks by controlling a gate voltage of GIDL transistors included in the cell strings of the unselected memory block such that the GIDL is prevented; and 10during a program execution period after the precharge period, program memory cells of the selected memory block connected to a selected wordline by applying a program voltage to the selected wordline” in a nonvolatile memory device as claimed in the independent claim 19; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to “a control circuit disposed in the peripheral region and configured to: during a precharge period, precharge channels of the cell channel structures of a selected memory block among the plurality of memory blocks by applying a gate induced drain leakage (GIDL) on voltage to the string selection line or the ground selection line of the 10selected memory block, the GIDL on voltage having a voltage level that induces GIDL; during the precharge period, prevent a precharge of channels of the cell channel structures of an unselected memory block among the plurality of memory blocks by controlling a voltage of the string selection line or the ground selection line of the unselected memory block such that the GIDL is prevented; and 15during a program execution period after the precharge period, program memory cells of the selected memory block connected to a selected wordline by applying a program voltage to the selected wordline.” in a nonvolatile memory device as claimed in the independent claim 20.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824